Citation Nr: 1605993	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-16 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In August 2013, in April 2014, and in January 2015, the case was remanded for additional development and to satisfy notice requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's January 2015 remand, the Veteran's Social Security Administration (SSA) records (to include all decisions) and Workers' Compensation records have been secured and are now in the record.  The Board has also determined that the Veteran's primary care provider (Dr. Reyes at the Rockford Clinic) is actually a VA provider (not a private provider) who works at the VA Outpatient Clinic in Rockford, Illinois.  At present, the most updated treatment reports in the record from Dr. Reyes at the VA Rockford Clinic are dated in September 2013.  In June 2015, the Veteran noted on a VA Form 21-4142a that he was continuing to receive current treatment from Dr. Reyes at the VA Rockford Clinic.  On remand, all updated VA treatment reports must be secured.  [The Board notes that VA received a negative response from a private provider (Rockford Health Physicians) in June 2015 stating that the Veteran did not have any treatment at that private facility for the dates requested.  The Board notes that the Veteran has never contended that he received treatment from this private facility (Rockford Health Physicians) - instead, he listed the name and address of the VA Rockford Clinic on his June 2015 VA Form 4142a - and therefore no further development regarding Rockford Health Physicians will be pursued.]

In addition, for the issue of service connection for residuals of a concussion, the Board notes that on VA traumatic brain injury (TBI) examination in October 2013, the VA examiner (a neurologist) opined that it was more likely than not that the Veteran did not currently have residuals of the two TBIs which occurred during his military service (i.e., during a 1984 motorcycle accident and a 1985 rocket injury).  In a May 2014 addendum, the October 2013 VA examiner reiterated this same opinion.  However, the Board notes that the October 2013 VA examiner failed to take into account the Veteran's March 2013 hearing testimony alleging current residuals of a concussion (including such symptoms as forgetfulness, ringing in his ear, blurry vision on and off for years, and slight headaches).  Thereafter, in a November 2014 informal hearing presentation, the Veteran's representative noted this deficiency in the October 2013 VA examiner's medical opinion and also added that the Veteran currently suffers from "multiple diagnoses of a bruised brain, suffers from balance issues, has episodes of falling down, and suffers from memory loss and forgetfulness."  On remand, a new VA examination with adequate medical opinion must be secured in order to address all of the alleged current residuals of a concussion.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities from Dr. Reyes at the VA Outpatient Clinic in Rockford, Illinois since September 2013.

2.  The AOJ should arrange for an examination of the Veteran by a neurologist to ascertain the nature and likely etiology of any current residuals of a concussion.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each concussion residual or disability entity found/shown by the record, to include the residuals reported by the Veteran and his representative during the period of claim (i.e., forgetfulness, ringing in the ears, blurry vision, headaches, balance issues, episodes of falling down, and memory loss).

(b) Please identify the likely etiology for each concussion residual or disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service?  The examiner should specifically consider and address the Veteran's relevant service treatment records (STRs) (including with regard to the 1984 motorcycle accident and 1985 rocket injury) and his allegations of continuity of concussion residuals since his TBIs in service.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received, to include obtaining an addendum medical opinion regarding the claimed cervical spine, lumbar spine, right ankle, and/or bilateral shoulder disabilities, if necessary), and readjudicate all of the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

